DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-22, in the reply filed on May, 5th, 2022 is acknowledged.  The traversal is on the ground(s) that Group I cannot be made by a materially different process and must be conducted in a temperature range of 500 to 1100 C.  This is not found persuasive because the independent claim of Group II, claim 23, does not claim a temperature range. Furthermore, the invention of Group I as claimed can be made by a materially different process, which is shown below in the prior art references discussed below.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,5-7,9-13, 17 & 18, are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Uchiyama (US20200365898).
Regarding Claim 1, Uchiyama discloses a material for use in a battery (lithium ion battery-[001]) comprising:
An active material arranged to undergo chemical reaction during charging and/or discharging of battery (negative electrode active material undergoes chemical reaction during charge/discharge-[0012]); and
One or metal atoms arranged to hold and inactivate one or more oxygen atoms of the active material during the charging and/or discharging of the battery (sodium silicate phase is part of negative electrode active material- [0014], sodium silicate phase includes sodium arranged with oxygen- [0030], sodium is arranged to hold and inactivate oxygen- [0014], charge/discharge reactions do not use oxygen- [0012]).
Regarding Claim 2, Uchiyama discloses the limitations as set forth above. Uchiyama further discloses wherein the metal atom forms a complex with the active material (sodium and silicon linked via oxygen in a three-or two dimensional state-[0031], therefore it is the examiner’s position that under the broadest reasonable interpretation of the claim, that the sodium silicon phase material has a metal atom that forms complex with the active material).
Regarding Claim 3, Uchiyama discloses the limitations as set forth above. Uchiyama further discloses wherein the metal atom is arranged to bind the oxygen atom of the active material within the complex (the sodium silicon phase is represented by the formula Na2OxSiO2 which shows the metal atom arranged to bind the oxygen atom within the entire active material complex-[0030-0031]).
Regarding Claim 5, Uchiyama discloses the limitations as set forth above. Uchiyama further discloses wherein the metal atom retains a binding with the oxygen atom during charging and/or discharging of the battery (Uchiyama discloses the charge/discharge equation which shows only silicon and lithium reacting- [0012], the sodium silicon phase prevents breakage of particles structure-[0014], therefore it is the examiner’s position that the metal atom retains a binding with the oxygen atom during charging/discharging of the battery).
Regarding Claim 6, Uchiyama discloses the limitations as set forth above. Uchiyama further discloses wherein the metal atom reacts with oxygen atom to form an oxide within the complex (sodium is in oxide Na2OxSiO2, and the sodium and silicon are linked via oxygen in a three or two dimensional state-[0030-0031]).
Regarding Claim 7, Uchiyama discloses the limitations as set forth above. Uchiyama further disclose wherein the oxides forms at least one of an amorphous material and a crystalline material ([0031]).
Regarding Claim 9, Uchiyama discloses the limitations as set forth above. Uchiyama further discloses wherein the metal atom is selected from Na (sodium silicon phase- [0031]).
Regarding Claim 10, Uchiyama discloses the limitations as set forth above. Uchiyama further discloses wherein the metal atom is inserted to the active material thereby holding and inactivating the oxygen atom (sodium silicon phase created by mixing sodium carbonate and silicon oxide- [0054], Na2OxSiO2 is formula of sodium silicate-[0030]). 
Regarding Claim 11, Uchiyama discloses the limitations as set forth above. Uchiyama further discloses wherein the metal atom is inserted to the active material in a formed including metal carbonate (sodium carbonate-[0054]).
Regarding Claim 12 & 13, Uchiyama discloses the limitations as set forth above. Uchiyama further discloses wherein the active material is selected from a metalloid element, which is silicon (silicon included in active material, [007],[0014],[0030-0031], silicon is in charge/discharge reaction-[0012]).
Regarding Claim 15, Uchiyama discloses the limitations as set forth above. Uchiyama further discloses wherein the active material is SiOx and includes at least one of SiO2 ([0030]).
Regarding Claim 16, Uchiyama discloses the limitations as set forth above. Uchiyama further discloses wherein the particle sizes of the active material are ranged from 5nm to 10 um (preferred particle size of composite particle 13 is preferably 5 to 10 um, [0026]).
Regarding Claim 17, Uchiyama discloses the limitations as set forth above. Uchiyama further discloses wherein the active material of claim 1 is an anode material in the battery (negative electrode active material- [0014]).
Regarding Claim 18, Uchiyama discloses the limitations as set forth above. Uchiyama further discloses a lithium ion battery with the anode of claim 1, a cathode, and an electrolyte in ionic connection with the cathode and the anode ([0016]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 8, 14 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US20200365898).
Regarding Claim 4, Uchiyama discloses the limitations as set forth above. Uchiyama does not directly disclose wherein the metal atom is bonded to the oxygen atom of the active material through covalent bond. However, Uchiyama does disclose that the silicon and sodium are linked via oxygen in a three- or two-dimensional state ([0031]). 
Therefore, it is the examiner’s position that a covalent bond is present between the oxygens and sodium, and thus it would be obvious to one of ordinary skill in the art using Uchiyama’s disclosure to have a material wherein the metal atom is bonded to he oxygen atom of the active material through covalent bond.
Regarding Claim 8, Uchiyama discloses the limitations as set forth above. Uchiyama does not directly disclose wherein the coulombic efficiency of the material is improved through the holding and inactivation of the oxygen atom by the metal atoms. However, Uchiyama discloses that the use of the disclosed negative electrode active material with sodium silicon particles and phase improves charge/discharge cycle characteristics ([0014],[0025],[0030],[0079]). Uchiyama further discloses wherein the active material has a metal which holds and inactivates the oxygen atom (sodium silicate uses oxygen to link silicon and sodium together and remains [0030-0031], and the charge/discharge reaction does not include oxygen, [0012]).
Therefore, because coulombic efficiency is closely tied to charge/discharge characteristics, it would be obvious to one of ordinary skill in the art using Uchiyama’s disclosure to have a material wherein the coulombic efficiency of the material is improved through the holding and inactivation of the oxygen atom by the metal atoms.
Regarding Claim 14, Uchiyama discloses the limitations as set forth above. Uchiyama further discloses that the positive electrode active material can be a lithium transition metal oxide ([0018]), which can undergo a chemical reaction during charging/discharging ([0012]), where metal atoms hold and inactivate one or more oxygen atoms (oxygen not used in charge/discharge reaction-[0012],[0018]), where the active material is selected from a metal element or a metal oxide ([0018]), where the transition metal in the lithium transition metal oxide can include Zn, and Pb ([0018]).
Regarding Claim 21, Uchiyama discloses the limitations as set forth above. Uchiyama does not directly disclose that the coulombic efficiency of the anode remains substantially constant after a predetermined number of cycles. However Uchiyama discloses a charge/discharge cycle test, with a predetermined number of cycles, which measures capacity retention when the anode material disclosed above is used ([0078-0080]). Uchiyama teaches that when the capacity retention is higher it correlates to deterioration in the charge/discharge cycle characteristics being prevented ([0079]).  Uchiyama discloses wherein the anode material with the sodium silicon has a higher capacity retention than the comparative example without the anode material (Table 1).
Therefore, because coulombic efficiency is closely tied to charge/discharge characteristics, and because “substantially constant” is a broad term, it would be obvious to one of ordinary skill in the art using Uchiyama’s disclosure to have a material wherein the coulombic efficiency of the anode remains substantially constant after a predetermined number of cycles of charging and discharging of the battery is improved through the holding and inactivation of the oxygen atom by the metal atoms.
Claim(s) 19, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US20200365898) in view of Yamamoto (US20190173121).
Regarding Claim 19 & 22, Uchiyama discloses the limitations as set forth above. Uchiyama does not directly disclose wherein metal ions from the cathode are transferred to the anode during charging of the battery and transferred back to the cathode during discharging of the battery respectively. Uchiyama does disclose the battery disclosed is a lithium ion battery ([007]).
Yamamoto discloses that nonaqueous electrolyte batteries are known to move lithium ions between the negative and positive electrode during charge and discharge of the battery ([003]).
Therefore, it would be obvious to one of ordinary skill in the art using Uchiyama’s disclosure with the teachings of Yamamoto to have a battery wherein metal ions from the cathode are transferred to the anode during charging of the battery and transferred back to the cathode during discharging of the battery respectively, where the metal ion is a lithium ion.
Regarding Claim 20, Uchiyama in view of Yamamoto discloses the limitations as set forth above. Uchiyama does not directly disclose wherein the metal ions are free from trapping by the oxygen atom in the anode during the discharging of the battery. Uchiyama however does disclose that the sodium silicate phase has low reactivity with lithium ions and exhibits satisfactory ionic conductive property, and the lithium ions can migrate relatively smoothly in the sodium silicate phase ([0014]). Therefore it is the examiner’s position that the metal ions are free from trapping by the oxygen atom in the anode during the discharging of the battery.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ansari (US20210175508) discloses the use of silicon oxides mixed with various metals including sodium for active materials ([0030]).
Lin (US20210013490) discloses the use of a silicon oxide active material surrounded by a protective coating of sodium carbonate ([0035]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/               Examiner, Art Unit 1728                                                                                                                                                                                         

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728